Citation Nr: 1127093	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  04-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer.

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral flat feet with bilateral plantar fasciitis, Achilles tendonitis, and bilateral calcaneal spurring.

3.  Entitlement to a separate rating for associated neurological abnormalities related to the service-connected lumbar muscle strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2006, the Veteran was afforded a personal hearing before a hearing officer at the RO and in June 2007, the Veteran was afforded a videoconference hearing before the undersigned.  Transcripts of the hearings are of record.  

In a December 2007 decision, the Board denied the issues of entitlement to service connection for an ulcer and a rating in excess of 30 percent for bilateral flat feet.  In that decision, the Board also remanded the issue of increased rating for lumbar muscle strain for additional development and due process concerns.  

In a December 2009 decision, the Board denied an increased rating for lumbar muscle strain and remanded the issue of entitlement to a separate rating for associated neurological abnormalities related to the service-connected lumbar muscle strain.  

The Veteran appealed the December 2007 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a March 2010 decision, the Court vacated the December 2007 Board decision and remanded the matter to the Board for readjudication consistent with the March 2010 decision.

In January 2011, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's previous remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's ulcer in light of the Court's memorandum decision.  In April 2011, the Veteran was afforded a VA examination; however, that examination is inadequate.  

At the time of the examination, the Veteran stated that he was treated in service for vomiting blood on several occasions and had never gotten better.  The last time he vomited blood was the day before the examination.  The Veteran reported that he underwent an upper gastrointestinal series (UGI) and endoscopy in 2007 during private treatment under Dr. P.L., but he did not know the results.  He also reported having time lost from work for doctor's visits for abdominal pain.  Current physical examination revealed epigastric tenderness with no organomegaly; rectal examination showed tenderness, brown stool, and no visible blood.  The examiner noted that the Veteran failed to report to a scheduled UGI and complete blood count test.  In providing an opinion, the examiner indicated that the service treatment records were reviewed, but the private and VA medical records were not reviewed.  The examiner opined that the inservice ulcer most likely healed with appropriate therapy after several weeks and there was no evidence that the Veteran currently had an ulcer as his rectal examination and hemoccult were negative.  

Although the examiner opined that the Veteran did not currently have an ulcer, his current symptom of vomiting blood was not addressed and no diagnosis associated with this symptom was provided.  In addition, it was unclear whether the examiner reviewed the Veteran's complete claims file.  In the Review of Medical Records section of the report, the examiner noted that the claims folder was reviewed, but in the opinion portion, the examiner specifically noted that private records were not reviewed.  Therefore, another examination should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  As the Veteran must be afforded another examination, he should be rescheduled for the appropriate tests to determine the current diagnosis associated with his symptoms.

In addition, during the VA examination, the Veteran stated that he was currently under the care of Dr. P.L. at Baptist South in Montgomery, Alabama.  It is unclear whether that physician is treating the Veteran for any other conditions on appeal.  Further, there is no indication that the RO attempted to obtain these records.  Therefore, the Veteran's private treatment records should be obtained on remand.  

The record includes the Veteran's report that has missed work for various complaints related to the issues on appeal.  Pursuant to the prior remand, he was asked to complete an authorization form in order for the RO to obtain personnel records from the U.S. Postal Service, the place of the Veteran's employment.  The Veteran failed to respond to this request.  As a remand is necessary in this case, the Veteran should be afforded another opportunity to provide an authorization form in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Following the necessary authorization from the Veteran, obtain the Veteran's complete personnel records from the U.S. Postal Service.  If these records are not available, a negative reply is required.

2.  Make the appropriate arrangements to obtain the Veteran's private treatment records from Dr. P.L.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's claimed ulcer.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed ulcer or any diagnosed disability associated with vomiting blood had its onset during active service or is related to any in-service disease or injury.  The examiner should specifically address the notations in the service treatment records that show the Veteran "experienced nausea, coughed up blood and vomited blood and mucous" and post-service reports of vomiting blood.  

A detailed rationale for any opinion expressed should be provided.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


